      Case 4:18-cr-00402-DPM Document 83 Filed 10/14/20 Page 1 of 1


            IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                                   PLAINTIFF

v.                      No. 4:18-cr-402-DPM-2

LASETTE DESEAN MCDOUGAL                                           DEFENDANT

                                ORDER
     Motion, Doc. 82, granted.        The Superseding Indictment 1s
dismissed without prejudice as to Lasette Desean McDougal.
     So Ordered.


                                       D.P. Marshall ~
                                       United States District Judge

                                          I "/ 6r:,,h4bt   ')...O;;l.. D
